DETAILED ACTION
1.	This action is responsive to the following communication: a Request for Continued Examination filed on January 13, 2021, along with Amended Claims and Remarks, and four Information Disclosure Statements filed on September 8, 2021, September 24, 2021, April 21, 2022, and April 25, 2022.  This action is made non-final.
2.	Claims 1, 3, 5, 6, 8, 10, 11, 14, and 16-27 are pending in the case; Claims 1, 14, and 20 are independent claims.  


Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 13, 2021, has been entered.


Response to Arguments
4.	 Applicant’s arguments, see Remarks filed on January 13, 2021, with respect to the rejections of claims 1, 3,5, 6, 8, 10, 11, 14, and 16-27 under 35 U.S.C. § 102 and 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Steinicke et al., as further discussed below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claims 1, 3, 5, 6, 8, 10, 11, 14, and 16-24 are rejected under 35 U.S.C. 103 as being unpatentable over Dooley et al. (hereinafter Dooley), US 2017/0270713 A1, published on September 21, 2017, in view of Steinicke et al. (hereinafter Steinicke), “Object Selection in Virtual Environments using an Improved Virtual Pointer Metaphor,” published in 2006 in Computational Imaging and Vision - Computer Vision and Graphics – International Conference, ICCVG 2004, pgs. 320-326.
With respect to independent Claim 1, Dooley teaches a method comprising (see ¶ 0017, showing a method comprising): 
at an event system on a device (see Fig. 1, ¶ 0025, showing an event based system) having a processor (see Fig 10, ¶ 0021, showing an event based system comprised of a device with a processor 1002), a computer-readable storage medium (see ¶ 0022, showing the mechanism whereby a computer-readable medium stores instructions), and a display (see ¶ 0024, showing the mechanism of providing a display for the computer generated reality system): 
displaying a view of a computer-generated reality (CGR) environment on the display, the CGR environment comprising a plurality of virtual objects, wherein an application defines an appearance or function of a virtual object of the plurality of virtual objects and identifies a user interface (UI) capability of the virtual object to the event system (see Fig. 3, ¶¶ 0038-40, showing a mixed reality that comprises a computer generated reality system with a virtual object whereby an object that is generated, in this case identified as a moveable object 300, by the system and it identifies a UI capability in this case identifies the object as moveable based on an event which in this case is a user with a hand moving the object; although Dooley illustrates a virtual object 300 along with real object 302, a skilled artisan would understand that a plurality of moveable objects can be displayed in a similar manner, as further discussed by Steinicke, below);
the UI capability indicative of whether one or more events are permitted for the virtual object (see Fig. 7, ¶ 0053, showing the mechanism whereby depending on an action the UI capability is identified for a virtual object. At 722, display specific behaviors may be added to the virtual object such as based on an event, the object may be savable, grabbable, and/or selectable); 
detecting a user interaction with the CGR environment (see Fig. 3, ¶ 0039, showing the mechanism whereby user interaction with the CGR environment is established where a user hand grabs and moves a virtual object); 
interpreting the user interaction to identify an event and an object-identifying attribute of the user interaction (see Fig. 2, ¶ 0037, showing the mechanism whereby the user interaction to identify an event is using a mouse click & move action is associated with an object-identifying attribute which in this case is a “moveable object”) …;
associating the event with the virtual object based on identifying the virtual object using the object-identifying attribute … based on the UI capability of the virtual object (see Fig. 7, ¶ 0053, showing the mechanism whereby the event which may be to move the virtual object is associated with an object-identifying attribute, which in this case is identified by the attributes in 722. The attributes are grabbable and selectable. The attributes in 722 are passed on to the identified virtual object 714 and placed in the Grabbable 718 layer and Selectable 720 layer); 
notifying the application of the event (see ¶ 0021, showing the mechanism whereby a play-system input communicator executed on a hardware processor of the device in the CGR environment may receive an indication of a modification, such as a change of location, rotation angle, content, etc. to an intrinsic property of a virtual object. In other words, a notification is sent to the application that a virtual object has moved and a position has been updated on the virtual object).

Dooley does not appear to explicitly show the object-identifying attribute corresponding to a location, and more particularly, does not appear to explicitly show determining that the virtual object is the closest of the plurality of virtual objects to the location that permits the event, but a skilled artisan would understand that target disambiguation was well-known in the art at the time the instant Application was filed, as illustrated by the teachings of Steinicke.  Steinicke provides an overview of various interaction techniques in virtual environments and how each technique attempts to ensure that a desired selectable object is selected (see Steinicke, § 2, recognizing an issue that arises when a virtual ray does not exactly hit a desired object, when there are multiple objects in the same line but at different depths, or when multiple objects fall within the scope of a spotlight/cone).  Steinicke teaches that target disambiguation can be performed by determining the shortest distance of selectable virtual objects with respect to the selection ray (see §§ 3, 3.1, 3.2, showing that distance of objects within a cone-shaped region (corresponding to a straight ray) is determined and the closest object is selected as the active object, or alternatively, the distance of all virtual objects with respect to the ray is determined).  
It follows that Steinicke teaches determining that the virtual object is the closest of the plurality of virtual objects to the location that permits the event as recited in the claim, and it would have been obvious to one of ordinary skill in the art at the time the instant application was filed to explicitly incorporate target disambiguation as suggested by Steinicke with virtual object selection of Dooley in order to ensure that a desired virtual object is interacted with thus maximizing user performance and providing efficient human-computer interaction (see Steinicke, § 1).



With respect to dependent claim 3, Dooley in view of Steinicke teaches the method of claim 1, as discussed above, and Dooley further teaches wherein interpreting the user interaction to identify the event comprises determining whether the user interaction is among a plurality of user interactions associated with the event, wherein the plurality of user interactions have different input modalities, wherein the different input modalities include hand-gesture input, eye-movement input, or voice input (see Dooley, Fig. 7, ¶ 0053, showing the mechanism whereby inputs such as user gestures have different modalities such as a hand gesture and a voice gesture associated with an event are recognized by the system and the virtual objects).

With respect to dependent claim 5, Dooley in view of Steinicke teaches the method of claim 1, as discussed above, and Dooley further teaches wherein notifying the application of the event comprises sending an event data set to the application, wherein the event data set is the same for different input modalities (see Dooley, ¶ 0016, showing the mechanism whereby a plurality of modalities such as utilizing a keyboard, or mouse click operation, or a touch screen drag, or a touch screen tilt may be utilized to move a virtual object based on a move event on the virtual object).

With respect to dependent claim 6, Dooley in view of Steinicke teaches the method of claim 1, as discussed above, and Dooley further teaches wherein the UI capability identifies that the virtual object is moveable in the CGR environment, wherein the event represents movement of the virtual object within the CGR environment, wherein interpreting the user interaction comprises (see Dooley, Fig. 3, ¶ 0039, showing the mechanism whereby user interaction with the CGR environment is established where a user hand grabs and moves a virtual object and interpreting the user interaction comprises): 
identifying a location specified by the user interaction and identifying the virtual object at the location (see Dooley, Fig. 4, ¶ 0043, showing the mechanism whereby a position of a virtual object is identified by the coordinates 0.45,0.1 in the CGP environment with a location at the global anchor master location); 
or identifying a change of position or orientation for the virtual object in the CGR environment based on the user interaction, wherein the event system relocates or reorients the virtual object in the CGR environment based on the identified change (see Dooley, Fig. 1, ¶ 0026, showing the mechanism whereby an action generator 112 may generate, based on a received indication of a modification to the intrinsic property of a virtual object, or, in other words a notification of an event, which includes a position of the virtual object and the application is notified that the position of the virtual object is being updated, in this case that the object is being moved).

With respect to dependent claim 8, Dooley in view of Steinicke teaches the method of claim 1, as discussed above, and Dooley further teaches wherein the UI capability identifies that the virtual object is action-able, wherein the event is an action on the virtual object, wherein the action on the virtual object comprises a selection based on hand-gesture input data, eye-movement detection data, a voice command, or a touch-screen input (see Dooley, Fig. 7, ¶ 0053, showing the mechanism whereby an action on the virtual object includes all inputs, such as keyboard, button, mouse, gesture, and voice to name a few. The user may execute an action based on any one of the aforementioned inputs).

With respect to dependent claim 10, Dooley in view of Steinicke teaches the method of claim 1, as discussed above, and Dooley further teaches wherein notifying the application of the event comprises notifying the application of the action, wherein the application provides a response to the action (see Dooley, ¶ 0021, showing the mechanism whereby a notification of a move or change of location of the virtual object is detected and an action generator that is executed by the at least one hardware processor may generate, based on the received indication of the modification to the intrinsic property of the virtual object, a modification to a master version of the virtual object. Dooley teaches that the modification to the master version of the virtual object is a response to the movable action).

With respect to dependent claim 11, Dooley in view of Steinicke teaches the method of claim 1, as discussed above, and Dooley further teaches wherein the CGR environment comprises virtual objects provided from multiple applications, wherein the multiple applications execute separately from one another (see Dooley, ¶ 0022, showing the mechanism whereby the CGR system may include a variety of applications such as for example, navigation, simulation, etc., and virtually any environment where mixed reality, virtual reality, and/or augmented reality may be applied via the use of virtual objects).


With respect to Claims 14 and 16-24, these claims reflect a system and a non-transitory computer-readable storage medium comprising steps and/or features recited in Claims 1, 3, 5, 6, and 8, respectively, and are thus rejected along the same rationale as those claims, above.

6.	Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Dooley in view of Steinicke, and further in view of Bradski et al. (hereinafter Bradski), US 2016/0026253 A1, published on January 28, 2016.

    PNG
    media_image1.png
    784
    913
    media_image1.png
    Greyscale

With respect to dependent claim 25, Dooley in view of Steinicke teaches the non-transitory computer-readable storage medium of claim 20, as discussed above. Although Dooley teaches a CGR environment associated with user interaction with virtual objects, it does not appear to explicitly recite:
wherein associating the event with the virtual object is further based on determining that the event is not permitted for a second virtual object based on second UI capabilities identified for the second virtual object, but the teachings of Bradski can be relied upon for an explicit showing of this limitation (see annotated Fig. 129M, above, 1309-1310, showing the mechanism whereby virtual objects, such as a virtual menu or a virtual phone may have actions associated with the particular virtual object that is not associated or permitted by another virtual object. For example, the first virtual object, a virtual document in a virtual menu may be moved by pointing with a finger and eye gaze whereas a second virtual object may be activated such as a virtual phone by touching the virtual icon. The action of touching the virtual object is not permitted in the virtual menu document moving operation whereas it is permitted for the call friend action on a virtual phone).
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Dooley and Steinicke with the teachings of Bradski to provide a mechanism of associating events and actions to specific virtual objects in a computer generated environment. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Bradski of  facilitating virtual reality and/or augmented reality interaction with one or more users (see ¶¶ 0017-18), with a reasonable expectation of success. The motivation to combine the teachings of Dooley that teaches user interaction interpretation of virtual objects in a CGR environment with the teachings of Bradski is to enhance the teachings of computer-generated interactions in a mixed reality environment such that intrinsic properties in virtual objects are differentiated. The differentiation teachings of Bradski further refines the virtual object teachings of Dooley such that specific actions may be associated with specific virtual objects and thus improve the user experience in a CGR environment.

With respect to dependent claim 26, Dooley in view of Steinicke and Bradski teaches the non-transitory computer-readable storage medium of claim 25, as discussed above. Dooley, Steinicke, and Bradski, combined for at least the reasons discussed above, further teaches wherein a second application defines a second appearance or second function of the second virtual object and identifies the second user interface (UI) capability of the second virtual object, the second UI capability indicative of whether one or more events are permitted for the second virtual object, wherein the second application executes separately from the first application (see Bradski; annotated Fig. 129M, above, 1309-1310, showing the mechanism whereby the a plurality of applications may execute a plurality of virtual objects and the call friend virtual action may be associated with a phone application and the select document virtual action of a virtual document may be associated with an entirely different application).
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Dooley and Steinicke with the teachings of Bradski to provide a mechanism of associating events and actions to specific virtual objects in a computer generated environment. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Bradski of  facilitating virtual reality and/or augmented reality interaction with one or more users (see ¶¶ 0017-18), with a reasonable expectation of success. The motivation to combine the teachings of Dooley that teaches user interaction interpretation of virtual objects in a CGR environment with the teachings of Bradski is to enhance the teachings of computer-generated interactions in a mixed reality environment such that intrinsic properties in virtual objects are differentiated. The differentiation teachings of Bradski further refines the virtual object teachings of Dooley such that specific actions may be associated with specific virtual objects where the objects may be in different applications and thus improves the user experience in a CGR environment by associating different applications with different virtual objects.

With respect to dependent claim 27, Dooley in view of Steinicke teaches the method of claim 1. Although Dooley teaches a CGR environment associated with user interaction with virtual objects, it does not appear to explicitly recite: 
wherein the application executes separately from the event system, but the teachings of Bradski can be relied upon for an explicit showing of this limitation (see ¶ 0708, showing the mechanism whereby an AR system may change a map of a virtual object in response to an occurrence of an event. For example, in response to a virtual monster crashing through a ceiling, the AR system may update or change the map of other virtual objects. The application itself, such as a video game is separate from the event such that the user of the video game is not waiting for a message notification from the application to continue playing the game).
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Dooley and Steinicke with the teachings of Bradski to provide a mechanism of associating events and actions to specific virtual objects in a computer generated environment. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Bradski of  facilitating virtual reality and/or augmented reality interaction with one or more users (see ¶0017 -0018), with a reasonable expectation of success. The motivation to combine the teachings of Dooley that teaches user interaction interpretation of virtual objects in a CGR environment with the teachings of Bradski is to enhance the teachings of computer-generated interactions in a mixed reality environment such that intrinsic properties in virtual objects are differentiated. Additionally, Bradski separates an event and a response to the event from the application itself and as such improves the teachings of Dooley such that a use does not have to wait for a message to activate an action and thus improves the efficiency of the CGR system of Dooley.


A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINO KUJUNDZIC whose telephone number is (571)270-5188. The examiner can normally be reached M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DINO KUJUNDZIC/Primary Examiner, Art Unit 2179